Exhibit 10.9

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT, dated as of November 19, 2013, is entered
into by Ashford Hospitality Prime, Inc., a Maryland corporation (“Ashford
Prime”) for the benefit of the holders of common partnership units in Ashford
Hospitality Prime Limited Partnership, a Delaware limited partnership (Ashford
Prime OP”) whose names are set forth on Exhibit A attached hereto (the “Ashford
Prime OP Unit Holders”).

RECITALS

WHEREAS, in connection with the separation and distribution of Ashford Prime
(the “Transaction”) from Ashford Hospitality Trust, Inc., a Maryland corporation
(“Ashford Trust”), Ashford Hospitality Limited Partnership, a Delaware limited
partnership (“Ashford Trust OP”), has contributed to Ashford Hospitality Prime
Limited Partnership (“Ashford Prime OP”) certain assets in exchange for the
issuance of common partnership units of Ashford Prime OP (the “Ashford Prime OP
Units”). Ashford Trust OP has retained certain of the Ashford Prime OP Units and
has distributed the remainder to its limited partners, in accordance with the
provisions of Ashford Trust OP’s partnership agreement, and each Ashford Trust
OP Unit Holder has been admitted as a limited partner of Ashford Prime OP; and

WHEREAS, pursuant to the Prime Partnership Agreement (as defined below), Ashford
Prime OP Units owned by the Ashford Prime OP Unit Holder will be redeemable for
cash or, at the option of Ashford Prime, exchangeable for shares of Ashford
Prime’s common stock, par value $0.01 per share (the “Common Stock”) upon the
terms and subject to the conditions contained in the Prime Partnership
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. In addition to the definitions set forth above, the
following terms, as used herein, have the following meanings:

“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition, “control” when used with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agreement” means this Registration Rights Agreement, as it may be amended,
supplemented or restated from time to time.



--------------------------------------------------------------------------------

“Business Day” means any day, other than a Saturday or Sunday, that is neither a
legal holiday nor a day on which banking institutions in Dallas, Texas are
authorized or required by law, regulation or executive order to close.

“Charter” means the Articles of Amendment and Restatement of Ashford Prime as
filed with the Secretary of State of the State of Maryland on November 8, 2013,
as the same may be amended, modified or restated from time to time.

“Commission” means the Securities and Exchange Commission.

“Confidential Information” means Confidential Information as defined in Section
2.13(c).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Exchangeable Ashford Prime OP Units” means Ashford Prime OP Units which may be
redeemable for cash or, at the sole and absolute discretion of Ashford Prime,
exchangeable for shares of Common Stock pursuant to Section 7.4 of the Prime
Partnership Agreement (without regard to any limitations on the exercise of such
exchange right as a result of the Ownership Limit Provisions).

“Holder” means any Initial Holder who is the record or beneficial owner of any
Registrable Security or any assignee or transferee of such Initial Holder
(including assignments or transfers of Registrable Securities to such assignees
or transferees as a result of the foreclosure on any loans secured by such
Registrable Securities) (x) to the extent permitted under the Prime Partnership
Agreement or the Charter, as applicable, and (y) provided such assignee or
transferee agrees in writing to be bound by all the provisions hereof, unless
such owner, assignee or transferee acquires such Registrable Security in a
public distribution pursuant to a registration statement under the Securities
Act or pursuant to transactions exempt from registration under the Securities
Act where securities sold in such transaction may be resold without subsequent
registration under the Securities Act.

“Immediate Family” of any individual means such individual’s estate and heirs or
current spouse, or former spouse, parents, parents-in-law, children (whether
natural or adoptive or by marriage), siblings and grandchildren and any trust or
estate, all of the beneficiaries of which consist of such individual or any of
the foregoing.

“Initial Holder” means (i) the Ashford Prime Unit Holders, (ii) any partner,
member or stockholder of the Ashford Prime Unit Holder, (iii) any Affiliate of
any such partner, member or stockholder, and (iv) the Immediate Family of any of
the foregoing.

“Issuer Shelf Registration Statement” has the meaning set forth in Section
2.1(b).

“Notice and Questionnaire” means a written notice, substantially in the form
attached as Exhibit B, delivered by a Holder to Ashford Prime (i) notifying
Ashford Prime of such Holder’s desire to include Registrable Securities held by
it in a Resale Shelf Registration Statement, (ii) containing all information
about such Holder required to be included in such registration statement in
accordance with applicable law, including Item 507 of Regulation S-K promulgated

 

-2-



--------------------------------------------------------------------------------

under the Securities Act, as amended from time to time, or any similar successor
rule thereto, and (iii) pursuant to which such Holder agrees to bound by the
terms and conditions hereof.

“Ownership Limit Provisions” mean the various provisions of Ashford Prime’s
Charter set forth in ARTICLE VI thereof restricting the ownership of shares of
Common Stock by Persons to specified percentages of the outstanding shares of
Common Stock.

“Person” means an individual or a corporation, partnership, limited liability
company, association, trust, or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Primary Shares” has the meaning set forth in Section 2.1(b) of this Agreement.

“Prime Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of Ashford Prime OP, dated as of November 19, 2013, as the
same may be amended, modified or restated from time to time.

“Registrable Securities” means shares of Common Stock of Ashford Prime at any
time owned, either of record or beneficially, by any Holder which are issuable
or issued upon exchange of Exchangeable Ashford Prime OP Units issued in
connection with the Transaction and any additional shares of Common Stock issued
as a dividend, distribution or exchange for, or in respect of such shares until:

(i) a registration statement (including a Resale Shelf Registration Statement)
covering such shares has been declared effective by the Commission and such
shares have been disposed of pursuant to such effective registration statement
or such shares (other than Restricted Shares) were issued pursuant to an
effective registration statement (including an Issuer Shelf Registration
Statement);

(ii) such shares have been publicly sold under Rule 144;

(iii) all such shares held by such Person may be sold in one transaction
pursuant to Rule 144; or

(iv) such shares have been otherwise transferred in a transaction that
constitutes a sale thereof under the Securities Act, Ashford Prime has delivered
a new certificate or other evidence of ownership for such shares not bearing the
Securities Act restricted stock legend and such shares may be resold or
otherwise transferred by such transferee without subsequent registration under
the Securities Act;

provided, however, that “Registrable Securities” for purposes of the
indemnification obligations contained in Sections 2.7 and 2.8 shall mean all
shares that are registered on the applicable Shelf Registration, notwithstanding
that such shares may not otherwise be “Registrable Securities” by operation of
clause (iii) above.

“Resale Shelf Registration” shall have the meaning set forth in Section 2.1(a).

 

-3-



--------------------------------------------------------------------------------

“Resale Shelf Registration Statement” shall have the meaning set forth in
Section 2.1(a).

“Restricted Shares” means shares of Common Stock issued under an Issuer
Registration Statement which if sold by the holder thereof would constitute
“restricted securities” as defined under Rule 144.

“Rule 144” means Rule 144 promulgated under the Securities Act, as amended from
time to time, or any similar successor rule thereto that may be promulgated by
the Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Resale Shelf Registration Statement under the Securities Act.

“Shelf Registration Statement” means a Resale Shelf Registration Statement or an
Issuer Shelf Registration Statement, as applicable.

“Suspension Notice” means any written notice delivered by the Company pursuant
to Section 2.9 with respect to the suspension of rights under a Resale Shelf
Registration Statement or any prospectus contained therein.

ARTICLE II

REGISTRATION RIGHTS

Section 2.1 Shelf Registration.

(a) Resale Shelf Registration. Subject to Section 2.9, Ashford Prime shall
prepare and file not later than 54 weeks after the consummation date of the
Transaction, a “shelf” registration statement with respect to the resale of the
Registrable Securities (“Resale Shelf Registration”) by the Holders thereof on
an appropriate form for an offering to be made on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act (the “Resale Shelf Registration
Statement”) and permitting registration of such Registrable Securities for
resale by such Holders in accordance with the methods of distribution elected by
the Holders and set forth in the Resale Shelf Registration Statement. Ashford
Prime shall use its commercially reasonable efforts to cause the Resale Shelf
Registration Statement to be declared effective by the Commission as promptly as
reasonably practicable after the filing thereof, and, subject to Sections 2.1(c)
and 2.9, to keep such Resale Shelf Registration Statement continuously effective
for a period ending when all shares of Common Stock covered by the Resale Shelf
Registration Statement are no longer Registrable Securities. In addition, if the
Resale Shelf Registration Statement is not on Form S-3 (or any similar or
successor form) and during the period that the Resale Shelf Registration
Statement is effective Ashford Prime becomes eligible to use Form S-3 (or any
similar or successor form), Ashford Prime shall be entitled to amend the Resale
Shelf Registration Statement so that it becomes a registration statement on Form
S-3 (or any similar or successor form); provided, however, that the Company
shall use its best efforts to have such amendment declared effective as soon as
practicable after filing.

 

-4-



--------------------------------------------------------------------------------

At the time the Resale Shelf Registration Statement is declared effective, each
Holder that has delivered a duly completed and executed Notice and Questionnaire
to the Company on or prior to the date ten (10) Business Days prior to such time
of effectiveness shall be named as a selling securityholder in the Resale Shelf
Registration Statement and the related prospectus in such a manner as to permit
such Holder to deliver such prospectus to purchasers of Registrable Securities
in accordance with applicable law. If required by applicable law, subject to the
terms and conditions hereof, after effectiveness of the Resale Shelf
Registration Statement, Ashford Prime shall file a supplement to such prospectus
or amendment to the Resale Shelf Registration Statement not less than once a
quarter as necessary to name as selling securityholders therein any Holders that
provide to Ashford Prime a duly completed and executed Notice and Questionnaire
and shall use commercially reasonable efforts to cause any post-effective
amendment to such Resale Shelf Registration Statement filed for such purpose to
be declared effective by the Commission as promptly as reasonably practicable
after the filing thereof.

(b) Issuance Shelf Registration. Ashford Prime may, at its option, satisfy its
obligation to prepare and file a Resale Shelf Registration Statement pursuant to
Section 2.1(a) with respect to shares of Common Stock issuable upon exchange of
Exchangeable Ashford Prime OP Units received in connection with the Transaction
by preparing and filing with the Commission a registration statement on an
appropriate form for an offering to be made on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act (an “Issuer Shelf Registration
Statement”) providing for the issuance by Ashford Prime, from time to time, to
the Holders of such Exchangeable Ashford Prime OP Units shares of Common Stock
registered under the Securities Act (the “Primary Shares”) in lieu of Ashford
Prime OP’s obligation to pay cash for such Exchangeable Ashford Prime OP Units.
Ashford Prime shall use its commercially reasonable efforts to cause the Issuer
Shelf Registration Statement to be declared effective by the Commission as
promptly as reasonably practicable after filing thereof. Ashford Prime shall use
commercially reasonable efforts, subject to Sections 2.1(c) and 2.9, to keep the
Issuer Shelf Registration Statement continuously effective for a period (the
“Effectiveness Period”) expiring on the date all of the shares of Common Stock
covered by such Issuer Shelf Registration Statement have been issued by the
Company pursuant thereto. In addition, if the Issuer Shelf Registration
Statement is not on Form S-3 (or any similar or successor form) and during the
period that the Issuer Shelf Registration Statement is effective Ashford Prime
becomes eligible to use Form S-3 (or any similar or successor form), Ashford
Prime shall be entitled to amend the Issuer Shelf Registration Statement so that
it becomes a registration statement on Form S-3 (or any similar or successor
form); provided, however, that Ashford Prime shall use its best efforts to have
such amendment declared effective as soon as practicable after filing. If
Ashford Prime shall exercise its rights under this Section 2.1(b), Holders
(other than Holders of Restricted Shares) shall have no right to have shares of
Common Stock issued or issuable upon exchange of Exchangeable Ashford Prime OP
Units included in a Resale Shelf Registration Statement pursuant to Section
2.1(a).

(c) Continuous Effectiveness. Ashford Prime shall prepare and file such
additional registration statements as necessary and use its commercially
reasonable efforts to cause such registration statements to be declared
effective by the Commission so that a shelf registration statement remains
continuously effective, subject to Section 2.9, with respect to resales of
Registrable Securities as and for the periods required under Section 2.1(a) or
(b), as applicable,

 

-5-



--------------------------------------------------------------------------------

such subsequent registration statements, if any, shall constitute a Issuer Shelf
Registration Statement or a Resale Shelf Registration Statement, as the case may
be, hereunder.

(d) Selling Holders Become Party to Agreement. Each Holder acknowledges that by
participating in its registration rights pursuant to this Agreement, such Holder
will be deemed a party to this Agreement and will be bound by its terms,
notwithstanding such Holder’s failure to deliver a Notice and Questionnaire;
provided, that any Holder that has not delivered a duly completed and executed
Notice and Questionnaire shall not be entitled to be named as a Selling Holder
in, or have the Registrable Securities held by it covered by, a Resale Shelf
Registration Statement.

Section 2.2 Registration Procedures; Filings; Information. Subject to
Section 2.9 hereof, in connection with any Resale Shelf Registration Statement
under Section 2.1(a), Ashford Prime will use its commercially reasonable efforts
to effect the registration of the Registrable Securities covered thereby in
accordance with the intended method of disposition thereof as quickly as
reasonably practicable, and in connection with any Issuer Shelf Registration
Statement under Section 2.1(b), the Company will use its commercially reasonable
efforts to effect the registration of the Primary Shares as quickly as
reasonably practicable. In connection with any Shelf Registration Statement:

(a) Ashford Prime will, if requested, prior to filing a Resale Shelf
Registration Statement or prospectus or any amendment or supplement thereto,
furnish to each Selling Holder of the Registrable Securities covered by such
registration statement copies of such registration statement as proposed to be
filed, and thereafter furnish to such Selling Holder such number of conformed
copies of such registration statement, each amendment and supplement thereto (in
each case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such registration statement (including each
preliminary prospectus) and such other documents as such Selling Holder may
reasonably request to facilitate the disposition of the Registrable Securities
owned by such Selling Holder.

(b) After the filing of the Resale Shelf Registration Statement, Ashford Prime
will promptly notify each Selling Holder of Registrable Securities covered by
such registration statement of any stop order issued or threatened by the
Commission and take all reasonable actions required to prevent the entry of such
stop order or to remove it if entered.

(c) Ashford Prime will use its commercially reasonable efforts to (i) register
or qualify the Registrable Securities under such other securities or “blue sky”
laws of such jurisdictions in the United States (where an exemption does not
apply) as any Selling Holder reasonably (in light of such Selling Holder’s
intended plan of distribution) requests and (ii) cause such Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
Ashford Prime and do any and all other acts and things that may be reasonably
necessary or advisable to enable such Selling Holder to consummate the
disposition of the Registrable Securities owned by such Selling Holder; provided
that Ashford Prime will not be required to (A) qualify generally to do business
in any jurisdiction where it would not otherwise be required to qualify but for
this paragraph (d), (B) subject itself to taxation in any such jurisdiction or
(C) consent to general service of process in any such jurisdiction.

 

-6-



--------------------------------------------------------------------------------

(d) Ashford Prime will immediately notify each Selling Holder of such
Registrable Securities, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of (i) Ashford Prime’s
receipt of any notification of the suspension of the qualification of any
Registrable Securities covered by a Resale Shelf Registration Statement for sale
in any jurisdiction; or (ii) the occurrence of an event requiring the
preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading and promptly make available to each Selling Holder any such
supplement or amendment.

(e) Ashford Prime will otherwise use its commercially reasonable efforts to
comply with all applicable rules and regulations of the Commission, and make
available to its securityholders, as soon as reasonably practicable, an earnings
statement covering a period of 12 months, beginning within three months after
the effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158 of
the Commission promulgated thereunder (or any successor rule or regulation
hereafter adopted by the Commission).

(f) Ashford Prime will use its commercially reasonable efforts to cause all
Registrable Securities covered by such Resale Shelf Registration Statement or
Primary Shares covered by such Issuer Shelf Registration Statement to be listed
on each securities exchange on which similar securities issued by Ashford Prime
are then listed.

(g) In addition to the Notice and Questionnaire, Ashford Prime may require each
Selling Holder of Registrable Securities to promptly furnish in writing to
Ashford Prime such information regarding such Selling Holder, the Registrable
Securities held by it and the intended method of distribution of the Registrable
Securities as Ashford Prime may from time to time reasonably request and such
other information as may be legally required in connection with such
registration. No Holder may include Registrable Securities in any registration
statement pursuant to this Agreement unless and until such Holder has furnished
to Ashford Prime such information. Each Holder further agrees to furnish as soon
as reasonably practicable to Ashford Prime all information required to be
disclosed to make information previously furnished to Ashford Prime by such
Holder not materially misleading.

(h) Each Selling Holder agrees that, upon receipt of any notice from Ashford
Prime of the happening of any event of the kind described in Section 2.2(b) or
2.2(d) or upon receipt of a Suspension Notice, such Selling Holder will
forthwith discontinue disposition of Registrable Securities pursuant to the
registration statement covering such Registrable Securities until such Selling
Holder’s receipt of written notice from Ashford Prime that such disposition may
be made and, in the case of clause (ii) of Section 2.2(d) or, if applicable,
Section 2.9, copies of any supplemented or amended prospectus contemplated by
clause (ii) of Section 2.2(d) or, if applicable, prepared under Section 2.9,
and, if so directed by Ashford Prime, such Selling Holder will deliver to
Ashford Prime all copies, other than permanent file copies then in such Selling
Holder’s possession, of the most recent prospectus covering such Registrable
Securities at the time of receipt of such notice. Each Selling Holder of
Registrable Securities agrees that it will immediately notify Ashford Prime at
any time when a prospectus relating to the registration of

 

-7-



--------------------------------------------------------------------------------

such Registrable Securities is required to be delivered under the Securities Act
of the happening of an event as a result of which information previously
furnished by such Selling Holder to Ashford Prime in writing for inclusion in
such prospectus contains an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances in which they
were made.

Section 2.3 Registration Expenses. In connection with any registration statement
required to be filed hereunder, Ashford Prime shall pay the following
registration expenses incurred in connection with the registration hereunder
(the “Registration Expenses”): (i) all fees and expenses of compliance with
securities or “blue sky” laws (including registration and filing fees and
reasonable fees and disbursements of counsel in connection with blue sky
qualifications of the Registrable Securities), (ii) printing expenses,
(iii) internal expenses (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
(iv) the fees and expenses incurred in connection with the listing of the
Registrable Securities, (v) reasonable fees and disbursements of counsel for
Ashford Prime and customary fees and expenses for independent certified public
accountants retained by Ashford Prime, and (vi) the reasonable fees and expenses
of any special experts retained by Ashford Prime in connection with such
registration. Ashford Prime shall have no obligation to pay any fees, discounts
or commissions attributable to the sale of Registrable Securities, any
out-of-pocket expenses of the Holders (or the agents who manage their accounts),
or any transfer taxes relating to the registration or sale of the Registrable
Securities.

Section 2.4 Indemnification by Ashford Prime. Ashford Prime agrees to indemnify
and hold harmless each Selling Holder of Registrable Securities, its officers,
directors and agents, and each Person, if any, who controls such Selling Holder
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act from and against any and all losses, claims, damages and
liabilities that arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact contained in any registration statement or
prospectus relating to the Registrable Securities (as amended or supplemented if
Ashford Prime shall have furnished any amendments or supplements thereto) or any
preliminary prospectus, or that arise out of or are based upon any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, except insofar as such losses, claims,
damages or liabilities arise out of or are based upon any such untrue statement
or omission or alleged untrue statement or omission included in reliance upon
and in conformity with information furnished in writing to Ashford Prime by such
Selling Holder or on such Selling Holder’s behalf expressly for inclusion
therein. The indemnity provided for in this Section 2.4 shall remain in full
force and effect regardless of any investigation made by or on behalf of any
Selling Holder.

Section 2.5 Indemnification by Holders of Registrable Securities. Each Selling
Holder agrees, severally but not jointly, to indemnify and hold harmless Ashford
Prime, its officers, directors and agents and each Person, if any, who controls
Ashford Prime within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act to the same extent as the foregoing indemnity
from Ashford Prime to such Selling Holder, but only with respect to information
relating to such Selling Holder included in reliance upon and in conformity with
information furnished in writing by such Selling Holder or on such Selling
Holder’s behalf expressly for use in any registration statement or prospectus
relating to the

 

-8-



--------------------------------------------------------------------------------

Registrable Securities, or any amendment or supplement thereto, or any
preliminary prospectus. In case any action or proceeding shall be brought
against Ashford Prime or its officers, directors or agents or any such
controlling person, in respect of which indemnity may be sought against such
Selling Holder, such Selling Holder shall have the rights and duties given to
Ashford Prime, and Ashford Prime or its officers, directors or agents or such
controlling person shall have the rights and duties given to such Selling
Holder, by Section 2.4. The obligations of any Selling Holder pursuant to this
Section 2.5 will be limited to an amount equal to the net proceeds to such
Selling Holder (after deducting any discounts and commissions) from the
disposition pursuant to such registration.

Section 2.6 Conduct of Indemnification Proceedings. In case any proceeding
(including any governmental investigation) shall be instituted involving any
person in respect of which indemnity may be sought pursuant to Section 2.4 or
2.5, such person (an “Indemnified Party”) shall promptly notify the person
against whom such indemnity may be sought (an “Indemnifying Party”) in writing
and the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Party, and
shall assume the payment of all fees and expenses; provided, however, that the
failure of any Indemnified Party to give such notice will not relieve such
Indemnifying Party of any obligations under this Article II, except to the
extent such Indemnifying Party is materially prejudiced by such failure. In any
such proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the Indemnified Party and the Indemnifying Party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the Indemnifying Party
shall not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate firm of attorneys (in addition to any local counsel) at any time for
all such Indemnified Parties, and that all such fees and expenses shall be
reimbursed as they are incurred. In the case of any such separate firm for the
Indemnified Parties, such firm shall be designated in writing by (i) in the case
of Persons indemnified pursuant to Section 2.4 hereof, the Selling Holders which
owned a majority of the Registrable Securities sold under the applicable
registration statement and (ii) in the case of Persons indemnified pursuant to
Section 2.5, Ashford Prime. The Indemnifying Party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent, or if there be a final judgment for the plaintiff,
the Indemnifying Party shall indemnify and hold harmless such Indemnified
Parties from and against any loss or liability (to the extent stated above) by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an Indemnified Party shall have requested an Indemnifying Party
to reimburse the Indemnified Party for fees and expenses of counsel as
contemplated by the third sentence of this paragraph, the Indemnifying Party
agrees that it shall be liable for any settlement of any proceeding effected
without its written consent if (i) such settlement is entered into more than
thirty (30) Business Days after receipt by such Indemnifying Party of the
aforesaid request and (ii) such Indemnifying Party shall not have reimbursed the
Indemnified Party in accordance with such request prior to the date of such
settlement. No Indemnifying Party shall, without the prior written consent of
the Indemnified Party, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Party is or could have

 

-9-



--------------------------------------------------------------------------------

been a party and indemnity could have been sought hereunder by such Indemnified
Party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability arising out of such proceeding.

Section 2.7 Contribution. If the indemnification provided for in Section 2.4 or
2.5 hereof is unavailable to an Indemnified Party or insufficient in respect of
any losses, claims, damages or liabilities referred to herein, then each such
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect the relative fault of Ashford Prime and each Selling
Holder in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of Ashford Prime on the one hand and of each
Selling Holder on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

Ashford Prime and the Selling Holders agree that it would not be just and
equitable if contribution pursuant to this Section 2.7 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in the immediately preceding
paragraph. The amount paid or payable by an Indemnified Party as a result of the
losses, claims, damages or liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 2.7, no Selling Holder shall be
required to contribute any amount in excess of the amount by which the net
proceeds from the sale of the securities of such Selling Holder to the public
exceeds the amount of any damages which such Selling Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Selling Holder’s obligations to contribute pursuant to
this Section 2.7 are several in proportion to the net proceeds of the offering
received by such Selling Holder bears to the total net proceeds of the offering
received by all the Selling Holders and not joint.

Section 2.8 Rule 144. Ashford Prime covenants that it will (a) make and keep
public information regarding Ashford Prime available as those terms are defined
in Rule 144, (b) file in a timely manner any reports and documents required to
be filed by it under the Securities Act and the Exchange Act, (c) furnish to any
Holder forthwith upon request (i) a written statement by Ashford Prime as to its
compliance with the reporting requirements of Rule 144 (at any time more than 90
days after the completion of the Transaction), the Securities Act and the
Exchange Act (at any time after it has become subject to such reporting
requirements), and (ii) a copy of the most recent annual or quarterly report of
Ashford Prime and such other reports and documents so filed by Ashford Prime,
and (d) take such further action as any Holder may reasonably request, all to
the extent required from time to time to enable Holders to sell

 

-10-



--------------------------------------------------------------------------------

Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144.

Section 2.9 Suspension of Use of Registration Statement.

(a) If the Board of Directors of Ashford Prime determines in its good faith
judgment that the filing of a Resale Shelf Registration Statement under
Section 2.1(a) or the use of any related prospectus would be materially
detrimental to Ashford Prime because such action would require the disclosure of
material information that Ashford Prime has a bona fide business purpose for
preserving as confidential or the disclosure of which would impede Ashford
Prime’s ability to consummate a significant transaction (“Confidential
Information”), and that Ashford Prime is not otherwise required by applicable
securities laws or regulations to disclose, upon written notice of such
determination by Ashford Prime to the Holders, the rights of the Holders to
offer, sell or distribute any Registrable Securities pursuant to a Resale Shelf
Registration Statement or to require Ashford Prime to take action with respect
to the registration or sale of any Registrable Securities pursuant to a Resale
Shelf Registration Statement shall be suspended until the earlier of (i) the
date upon which Ashford Prime notifies the Holders in writing that suspension of
such rights for the grounds set forth in this Section 2.9(a) is no longer
necessary and (ii) one-hundred eighty (180) days; provided, however, no such
180-day period shall be successive with respect to the same Confidential
Information. Ashford Prime agrees to give the notice under (i) above as promptly
as practicable following the date that such suspension of rights is no longer
necessary.

If all reports required to be filed by Ashford Prime pursuant to the Exchange
Act have not been filed by the required date without regard to any extension, or
if the consummation of any business combination by Ashford Prime has occurred or
is probable for purposes of Rule 3-05 or Article 11 of Regulation S-X
promulgated under the Securities Act or any successor rule, upon written notice
thereof by Ashford Prime to the Holders, the rights of the Holders to offer,
sell or distribute any Registrable Securities pursuant to a Resale Shelf
Registration Statement or to require Ashford Prime to take action with respect
to the registration or sale of any Registrable Securities pursuant to a Resale
Shelf Registration Statement shall be suspended until the date on which Ashford
Prime has filed such reports or obtained and filed the financial information
required by Rule 3-05 or Article 11 of Regulation S-X to be included or
incorporated by reference, as applicable, in the Resale Shelf Registration
Statement, and Ashford Prime shall notify the Holders as promptly as practicable
when such suspension is no longer required.

Section 2.10 Additional Shares. Ashford Prime, at its option, may register under
a Shelf Registration Statement and any filings with any state securities
commissions filed pursuant to this Agreement, any number of unissued shares of
Common Stock or any shares of Common Stock owned by any other stockholder or
stockholders of the Company.

ARTICLE III

MISCELLANEOUS

Section 3.1 Remedies. In addition to being entitled to exercise all rights
provided herein and granted by law, including recovery of damages, the Holders
shall be entitled to specific performance of the rights under this Agreement.
Ashford Prime agrees that monetary damages would not be adequate compensation
for any loss incurred by reason of a breach by it

 

-11-



--------------------------------------------------------------------------------

of the provisions of this Agreement and hereby agrees to waive the defense in
any action for specific performance that a remedy at law would be adequate.

Section 3.2 Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, in each case without the written consent of Ashford Prime and the Holders
of a majority of the Registrable Securities (with Holders of Exchangeable
Ashford Prime OP Units deemed to be Holders, for purposes of this Section, of
the number of shares of Common Stock into which such Exchangeable Ashford Prime
OP Units would be exchangeable for as of the date on which consent is
requested); provided, however, that the effect of any such amendment will be
that the consenting Holders will not be treated more favorably than all other
Holders (without regard to any differences in effect that such amendment or
waiver may have on the Holders due to the differing amounts of Registrable
Shares held by such Holders). No failure or delay by any party to insist upon
the strict performance of any covenant, duty, agreement or condition of this
Agreement or to exercise any right or remedy consequent upon any breach thereof
shall constitute waiver of any such breach or any other covenant, duty,
agreement or condition.

Section 3.3 Notices. All notices and other communications in connection with
this Agreement shall be made in writing by hand delivery, registered first-class
mail, telex, telecopier, or air courier guaranteeing overnight delivery:

 

  (i) if to any Holder, initially to the address indicated in such Holder’s
Notice and Questionnaire or, if no Notice and Questionnaire has been delivered,
to such other address as any Holder shall have specified in writing; and

 

  (ii) if to Ashford Prime, at 14185 Dallas Parkway, Suite 1100, Dallas, TX
25254, Attention: Chief Legal Officer, or to such other address as Ashford Prime
may hereafter specify in writing.

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; when received if deposited
in the mail, postage prepaid, if mailed; when answered back, if telexed; when
receipt acknowledged, if telecopied; and on the next Business Day, if timely
delivered to an air courier guaranteeing overnight delivery.

Section 3.4 Successors and Assigns.

This Agreement shall inure to the benefit of and be binding upon the successors,
assigns and transferees of each of the parties. Any Holder may assign its rights
under this Agreement without the consent of Ashford Prime in connection with a
transfer of such Holder’s Ashford Prime OP Units or Registrable Securities;
provided, that the Holder satisfies all applicable transfer provisions for the
Ashford Prime OP Units or Registrable Securities, as applicable, and notifies
Ashford Prime of such proposed transfer and assignment and the transferee or
assignee of such rights assumes in writing the obligations of such Holder under
this Agreement.

 

-12-



--------------------------------------------------------------------------------

Section 3.5 Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Each party shall become
bound by this Agreement immediately upon affixing its signature hereto.

Section 3.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Texas without regard to the
choice of law provisions thereof.

Section 3.7 Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

Section 3.8 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by Ashford Prime with respect to
the Registrable Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

Section 3.9 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.10 No Third Party Beneficiaries. Nothing express or implied herein is
intended or shall be construed to confer upon any person or entity, other than
the parties hereto and their respective successors and assigns, any rights,
remedies or other benefits under or by reason of this Agreement.

Section 3.11 Termination. The obligations of the parties hereunder shall
terminate (i) with respect to a Holder when it no longer holds Registrable
Securities, and (ii) with respect to Ashford Prime upon the end of the
Effectiveness Period with respect to any Issuer Shelf Registration Statement and
when there are no longer any Registrable Securities with respect to any Resale
Shelf Registration Statement; except, in each case, for any obligations under
Sections 2.1(c), 2.3, 2.4, 2.5, 2.6 and 2.7 and Article III that, by their
terms, are intended to survive for a specific period of time.

[Signature Page Follows]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COMPANY: ASHFORD HOSPITALITY PRIME, INC. By:  

/s/ David A. Brooks

Name:   David A. Brooks Title:   Chief Operating Officer Address: 14185 Dallas
Parkway, Suite 1100 Dallas, TX 75254

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

ASHFORD PRIME OP UNIT HOLDER:  

 

  ,

 

  By:  

 

  Name:  

 

  Title:  

 

  Address:  

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Exhibit A

List of all unit holders – names

 

Dartmore General Partnership

       2,756,028   

5820 General Partnership

       2,756,028   

3 MB Associates

       120,647   

Ashford Financial Corporation

       1,025,000   

Helmut Horn

       6,944   

Graham Hershman

       5,226   

Emily Landau

       117,535   

Martin Edelman

       92,711   

FGT, L.P.

       1,004,306   

David Kimichik

       45,788   

David Brooks

       266,435   

Mark Nunneley

       106,590      COMMON UNITS      8,303,238   



--------------------------------------------------------------------------------

Lawrence D. Barkman

       41,200   

Arthur A. Birney

       20,600   

Washington Brick & Terra Cotta Company, L.P., L.L.P.

       2,039,451   

Barbara Fleischman

       65,894   

Laura Glassman

       1,905   

Paul Glassman

       1,905   

Kogod Family Holding Group LLC

       348,941   

Arlene R. Kogod

       160,620   

Lauren Sue Kogod

       61,801   

Leslie Susan Kogod

       61,801   

Robert P. Kogod

       159,944   

Stuart Allan Kogod

       61,801   

Clarice Smith Marital Deduction Trust

       351,467   

MC II Associates

       271,930   

Gateway

 

B UNITS

     3,649,260   



--------------------------------------------------------------------------------

Exhibit B

Form of Notice and Questionnaire

The undersigned beneficial holder of shares of common stock, par value $.01 per
share (“Common Stock”), of Ashford Hospitality Prime, Inc. (the “Company”)
and/or common units of limited partnership interests of Ashford Hospitality
Prime Limited Partnership (“Ashford Prime OP”) convertible into shares of Common
Stock (any such Common Stock, the “Registrable Securities”), understands that
the Company has filed or intends to file with the Securities and Exchange
Commission (the “Commission”) one or more registration statements (collectively,
the “Resale Shelf Registration Statement”) for the registration and resale under
Rule 415 of the Securities Act of 1933, as amended (the “Securities Act”), of
the Registrable Securities in accordance with the terms of the Registration
Rights Agreement (the “Registration Rights Agreement”), dated November 19, 2013,
by the Company for the benefit of the holders of common partnership units in
Ashford Hospitality Prime Limited Partnership whose names are set forth on
Exhibit A attached thereto. A copy of the Registration Rights Agreement is
available from the Company upon request at the address set forth below. All
capitalized terms not otherwise defined herein shall have the meanings set forth
in the Registration Rights Agreement.

Each beneficial owner of Registrable Securities is entitled to the benefits of
the Registration Rights Agreement. In order to sell or otherwise dispose of any
Registrable Securities pursuant to the Resale Shelf Registration Statement, a
beneficial owner of Registrable Securities generally will be required to be
named as a selling security holder in the related prospectus, deliver a
prospectus to purchasers of Registrable Securities and be bound by those
provisions of the Registration Rights Agreement applicable to such beneficial
owner (including certain indemnification provisions as described below). To be
included in the Resale Shelf Registration Statement, this Notice and
Questionnaire must be completed, executed and delivered to the Company at the
address set forth herein on or prior to the tenth business day before the
effectiveness of the Resale Shelf Registration Statement. We will give notice of
the filing and effectiveness of the initial Resale Shelf Registration Statement
by issuing a press release and by mailing a notice to the holders at their
addresses set forth in the register of the registrar.

Beneficial owners that do not complete this Notice and Questionnaire and deliver
it to the Company as provided below will not be named as selling security
holders in the prospectus and therefore will not be permitted to sell any
Registrable Securities pursuant to the Resale Shelf Registration Statement.
Beneficial owners are encouraged to complete and deliver this Notice and
Questionnaire prior to the effectiveness of the initial Resale Shelf
Registration Statement so that such beneficial owners may be named as selling
security holders in the related prospectus at the time of effectiveness. Upon
receipt of a completed Notice and Questionnaire from a beneficial owner
following the effectiveness of the initial Resale Shelf Registration Statement,
in accordance with the Registration Rights Agreement, the Company will file such
amendments to the initial Resale Shelf Registration Statement or additional
shelf registration statements or supplements to the related prospectus as are
necessary to permit such holder to deliver such prospectus to purchasers of
Registrable Securities.

Certain legal consequences arise from being named as selling security holders in
the Resale Shelf Registration Statement and the related prospectus. Accordingly,
holders and



--------------------------------------------------------------------------------

beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling security holder in the Resale Shelf Registration Statement
and the related prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Security Holder”) of Registrable
Securities hereby elects to include in the prospectus forming a part of the
Resale Shelf Registration Statement the Registrable Securities beneficially
owned by it and listed below in Item 3 (unless otherwise specified under
Item 3). The undersigned, by signing and returning this Notice and
Questionnaire, understands that it will be bound by the terms and conditions of
this Notice and Questionnaire and the Registration Rights Agreement.

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company and its directors, officers and each
person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act, from and against
certain losses arising in connection with statements concerning the undersigned
made in the Resale Shelf Registration Statement or the related prospectus in
reliance upon the information provided in this Notice and Questionnaire.

The undersigned hereby provides the following information to the Company and
represents and warrants to the Company that such information is accurate and
complete:



--------------------------------------------------------------------------------

QUESTIONNAIRE

 

  1. (a) Full Legal Name of Selling Security Holder:

(b) Full Legal Name of registered holder (if not the same as (a) above) through
which Registrable Securities listed in Item (3) below are held:

(c) Full Legal Name of DTC Participant (if applicable and if not the same as
(b) above) through which Registrable Securities listed in Item (3) below are
held:

(d) List below the individual or individuals who exercise voting and/or
dispositive powers with respect to the Registrable Securities listed in Item
(3) below:

 

  2. Address for Notices to Selling Security Holder:

Telephone:

Fax:

E-mail address:

Contact Person:

 

  3. Beneficial Ownership of Registrable Securities:

Type of Registrable Securities beneficially owned, and number of shares of
Common Stock and/or OP Units, as the case may be, beneficially owned:



--------------------------------------------------------------------------------

  4. Beneficial Ownership of Securities of the Company Owned by the Selling
Security Holder:

Except as set forth below in this Item (4), the undersigned is not the
beneficial or registered owner of any securities of the Company, other than the
Registrable Securities listed above in Item (3).

Type and amount of other securities beneficially owned by the Selling Security
Holder:

 

  5. Relationship with the Company

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.

State any exceptions here:

 

  6. Plan of Distribution

Except as set forth below, the undersigned (including its donees or pledgees)
intends to distribute the Registrable Securities listed above in Item
(3) pursuant to the Resale Shelf Registration Statement only as follows and will
not be offering any of such Registrable Securities pursuant to an agreement,
arrangement or understanding entered into with a broker or dealer prior to the
effective date of the Resale Shelf Registration Statement. Such Registrable
Securities may be sold from time to time directly by the undersigned or,
alternatively, through broker-dealers or agents. If the Registrable Securities
are sold through broker-dealers, the Selling Security Holder will be responsible
for discounts or commissions or agent’s commissions. Such Registrable Securities
may be sold in one or more transactions at fixed prices, at prevailing market
prices at the time of sale, at varying prices determined at the time of sale, or
at negotiated prices. Such sales may be effected in transactions (which may
involve crosses or block transactions)

(i) on any national securities exchange or quotation service on which the
Registrable Securities may be listed or quoted at the time of sale;

(ii) in the over-the-counter market;

(iii) in transactions otherwise than on such exchanges or services or in the
over-the-counter market; or

(iv) through the writing of options.

In connection with sales of the Registrable Securities or otherwise, the
undersigned may enter into hedging transactions with broker-dealers, which may
in turn engage in short sales of



--------------------------------------------------------------------------------

the Registrable Securities and deliver Registrable Securities to close out such
short positions, or loan or pledge Registrable Securities to broker-dealers that
in turn may sell such securities.

State any exceptions here:

Note: In no event may such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities.



--------------------------------------------------------------------------------

ACKNOWLEDGEMENTS

The undersigned acknowledges that it understands its obligation to comply with
the provisions of the Securities Exchange Act of 1934, as amended, and the rules
thereunder relating to stock manipulation, particularly Regulation M thereunder
(or any successor rules or regulations), in connection with any offering of
Registrable Securities pursuant to the Registration Rights Agreement. The
undersigned agrees that neither it nor any person acting on its behalf will
engage in any transaction in violation of such provisions.

The Selling Security Holder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons set
forth therein. Pursuant to the Registration Rights Agreement, Ashford Prime has
agreed under certain circumstances to indemnify the Selling Security Holders
against certain liabilities.

In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
the Resale Shelf Registration Statement, the undersigned agrees to promptly
notify Ashford Prime of any inaccuracies or changes in the information provided
herein that may occur subsequent to the date hereof at any time while the Resale
Shelf Registration Statement remains effective. All notices hereunder and
pursuant to the Registration Rights Agreement shall be made in writing at the
address set forth below.

In the event that the undersigned transfers all or any portion of the
Registrable Securities listed in Item 3 above after the date on which such
information is provided to Ashford Prime, the undersigned agrees to notify the
transferee(s) at the time of transfer of its rights and obligations under this
Notice and Questionnaire and the Registration Rights Agreement.

By signing this Notice and Questionnaire, the undersigned consents to the
disclosure of the information contained herein in its answers to Items
(1) through (6) above and the inclusion of such information in the Resale Shelf
Registration Statement and the related prospectus. The undersigned understands
that such information will be relied upon by the Company in connection with the
preparation or amendment of the Resale Shelf Registration Statement and the
related prospectus.

Once this Notice and Questionnaire is executed by the Selling Security Holder
and received by the Company, the terms of this Notice and Questionnaire and the
representations and warranties contained herein shall be binding on, shall
insure to the benefit of and shall be enforceable by the respective successors,
heirs, personal representatives and assigns of the Company and the Selling
Security Holder with respect to the Registrable Securities beneficially owned by
such Selling Security Holder and listed in Item 3 above.

This Notice and Questionnaire shall be governed by, and construed in accordance
with, the laws of the State of Texas.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Holder:   By:  

 

Name:  

 

Title:  

 

Dated:  

 



--------------------------------------------------------------------------------

Please return the completed and executed Notice and Questionnaire to:

Ashford Hospitality Prime, Inc.

14185 Dallas parkway, Suite 1100

Dallas, TX 75254

Tel: (972) 490-9600

Attention: Chief Legal Officer